Citation Nr: 0818255	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for elbow pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for liver and abdominal 
pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for major depressive 
disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to July 
1991 including service in Southwest Asia during the Persian 
Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for joint pain, headaches, liver and abdominal 
pain, and major depressive disorder, each to include as due 
to an undiagnosed illness under 38 C.F.R. § 3.317.  

A personal hearing before a member of the Board requested by 
the veteran was scheduled in September 2006.  However, the 
veteran did not show for the hearing or request a 
postponement.  Accordingly, his request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d).  

The Board remanded the claim in February 2007 for further 
development.  The case has been returned to the Board for 
appellate review.  The issues of entitlement to service 
connection for headaches, liver and abdominal pain and a 
major depressive disorder, each to include as due to an 
undiagnosed illness, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran does not have a current diagnosis of a chronic 
elbow disorder, nor are there objective indications of elbow 
pain that are capable of independent verification.

CONCLUSION OF LAW

Claimed joint pain in the elbows is not due to an undiagnosed 
illness and was not otherwise incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, March 2002, 
March 2005, August 2006, March 2007 and June 2007; a rating 
decision in October 2002; a statement of the case in May 
2004; and a supplemental statement of the case in October 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  An additional examination of joints 
was scheduled on two occasions; however, the veteran failed 
to report.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran is seeking service connection for elbow pain 
claimed as a result of unknown environmental conditions to 
which he was exposed during his service in the Southwest Asia 
Theater of operations (Operation Desert Storm/Desert Shield).  
His service separation form shows a period of service from 
March 1987 to July 1991 and that he received the Southwest 
Asia Service Medal.  Thus, the veteran is a Persian Gulf War 
veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the provisions 
pertaining to Persian Gulf veterans are applicable to this 
case.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  A 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) 
for a medically unexplained chronic multi symptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 C.F.R. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions is 
nevertheless warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran's claim includes entitlement to service 
connection for joint pain due to an undiagnosed illness.  In 
February 2005 testimony before a Decision Review Officer at 
the RO he complained of elbow pain that was not attributed to 
any known clinical disorder.  

Upon examination of the record, the Board finds that service 
connection for elbow pain to include as due to an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 cannot be 
granted.

In February 2007 the Board remanded this issue for further 
development.  In order to be entitled to service connection 
for an undiagnosed illness under the provisions applicable to 
Persian Gulf War veterans, there must be objective 
indications of chronic disability that include both signs, in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  However, the veteran had not undergone 
examination of the elbows and it was not clear from the 
evidence of record whether there were objective indications 
of elbow pain.  Thus, the Board remanded this issue for a 
medical examination and opinion addressing those issues.  

The veteran was notified of an appointment in June 2007 and 
in August 2007 that had been scheduled for him; however, he 
failed to report for examination on either date.  There is no 
indication that he did not receive the notice letters.  
Absent such examination, and based on the veteran's failure 
to appear without good cause shown, the claim for entitlement 
to service connection for elbow pain to include as due to an 
undiagnosed illness shall be decided based on the evidence of 
record.  38 C.F.R. § 3.655.

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of elbow pain.  In several 
dental health questionnaires, the veteran denied having or 
having had painful joints.  In the medical history provided 
at his separation examination, the veteran denied having or 
having had a painful elbow.  The Board thus finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).

Post service, a system review at the time of a private 
medical examination in December 2001 indicated no pain, 
stiffness, swelling, or weakness of the joints.  

At a VA Gulf War examination in October 2002, the veteran had 
subjective complaints of joint aches predominantly in his 
knees and lower back, initially beginning in 1994.  He had 
not sought medical attention for that and reported no 
significant limitation in his ability to perform normal 
activities of daily living related to subjective joint 
discomfort.  He had required and sought no previous medical 
intervention.  He had required no surgical procedures or 
injections.  On examination he had no gross joint 
deformities.  No impression of elbow pain or any elbow 
disability was provided.

At a RO hearing in February 2005 the veteran testified that 
he had joint pain to include his elbows.  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case the Board finds there is no objective 
evidence of joint pain of the elbows that would constitute a 
disability in the medical evidence of record.  The veteran 
contends that he has experienced aches in his elbow joints 
but has not required or sought medical treatment.  There is 
no competent medical evidence of a current disorder 
manifested by elbow pain, and, as such, service connection is 
not warranted.  

Additionally, as the evidence of record does not show 
satisfactory objective indications of elbow pain from an 
undiagnosed illness during or since service, the veteran's 
claim for service connection for elbow pain due to an 
undiagnosed illness does not meet the specific requirements 
of the Persian Gulf War provisions.  Accordingly, service 
connection is not warranted on that basis either.

The Board has considered the veteran's assertions that he has 
elbow pain related to his service, including related to an 
undiagnosed illness as a result of his service in the Persian 
Gulf.  The Board finds that the veteran is a layperson who is 
not qualified to opine on the etiology of a medical disorder.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that either has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to a nexus between the 
veteran's claimed elbow pain and his service or an incident 
in service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim for service 
connection for elbow pain.  As no satisfactory objective 
indications of elbow pain have been found as a manifestation 
of an undiagnosed illness, the Board finds that service 
connection for claimed elbow pain under the provisions of 
38 C.F.R. § 3.317 is not warranted.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
However, in this case, the medical evidence does not show the 
presence of pain in the elbow that constitute a medical 
disability.  
The Board finds that there is no competent medical evidence 
of a current diagnosis of an elbow disorder.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, the 
objective evidence does not demonstrate signs and symptoms 
that would constitute a disability for consideration as an 
undiagnosed illness.  As the preponderance of the evidence is 
against the claim of service-connection for elbow pain, 
either on a direct basis or under the provisions of 38 C.F.R. 
§ 3.317, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for elbow pain to include 
as due to an undiagnosed illness is denied. 


REMAND

The Board remanded the claims in February 2007 for additional 
development which included obtaining medical opinions without 
an examination unless the reviewer felt that an examination 
was necessary for the issues of entitlement to service 
connection for major depressive disorder and for complaints 
of headaches.  

As discussed in the February 2007 remand, on VA psychiatric 
examination in August 2005, the veteran reported depressive 
symptoms that began prior to his discharge from service and 
that had continued to worsen since that time.  Mental status 
examination resulted in a diagnosis of major depressive 
disorder.  The examiner stated that the veteran's symptoms 
did not exist prior to service and were exacerbated by his 
service.  The examiner did not provide a rationale for that 
opinion.  The Board remanded the claim for an additional 
etiological opinion.   

The Board also found that a remand for an etiological opinion 
was necessary with respect to the veteran's claims for 
service connection for an undiagnosed illness manifested by 
headaches.  On VA examination in August 2005, the veteran 
described daily headaches that generally occurred in the 
morning, but could present at any time of the day.  The 
neurological examination was normal.  The impression was 
chronic daily headaches, the etiology of which the examiner 
determined was unobtainable without resort to speculation.  
On psychiatric examination that same month, an examiner 
determined that the veteran's depressive disorder could be 
contributing to his complaints of recurrent headaches.  
Because it was not clear to the Board whether the veteran's 
complaints of headaches were related to any of his diagnosed 
disorders, including his psychiatric disorder, or whether 
they were manifestations of an undiagnosed illness, the Board 
remanded the claim for an opinion as to whether these 
symptoms are manifestations of a diagnosed disorder.

The Board had instructed that a VA psychiatrist was to review 
the veteran's claims folder in conjunction with rendering an 
opinion as to the likely etiology of the veteran's major 
depressive disorder.  A qualified VA physician was to review 
the veteran's claims folder in conjunction with rendering an 
opinion as to the etiology of the veteran's complaints of 
headaches.  For each request, the Board indicated that no 
further examination of the veteran was necessary unless the 
examiner doing the review determined otherwise.  

However, that medical opinions pertinent to the etiology of 
the veteran's complaints of headaches and of his major 
depressive disorder were not provided.  The veteran was 
scheduled for two examinations, one of which was a 
psychiatric examination and the other was of joints, on two 
different dates, for which he did not appear.  However, there 
is no evidence that an opinion based upon a review of the 
claims file regarding the etiology of the veteran's 
complaints of headaches and of his major depressive disorder 
was sought.  There is no evidence that the claims folder was 
first reviewed for the preparation of an opinion and a 
determination made by either reviewer that an examination was 
necessary and therefore, an examination was scheduled.  In 
view of the foregoing, this case must be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998) 
(compliance with remand instructions is neither optional nor 
discretionary).

The veteran also seeks entitlement to service connection for 
liver and abdominal pain to include as due to an undiagnosed 
illness resulting from his service in the Gulf War.  The post 
service evidence of record shows that the veteran has sought 
treatment for complaints of liver and abdominal pain.  
Private medical records in December 2001 show a diagnosis of 
hepatitis B virus.  At a VA examination in September 2002, 
the impression was that the veteran had no evidence of liver 
disease and no stigmata of chronic liver disease.  It was 
noted that a hepatitis screening panel was ordered, however 
the report does not appear to be in the claims file.  At a VA 
Gulf War protocol examination in October 2002, the examiner 
found no evidence of underlying liver dysfunction.  At a 
hearing in February 2005, the veteran described having had a 
private ultrasound test of his liver and that his private 
doctor reported that a blood test was "a little off" for his 
liver.  The veteran had symptoms of liver and abdominal pain 
and a diagnosis of hepatitis B.  The Board finds that further 
development as to the etiology of his hepatitis is needed 
prior to appellate review.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Secure the results of a hepatitis 
screening panel which had been ordered at 
the time of a VA examination in September 
2002.  

2.  After the above is completed, schedule 
the veteran for a VA examination to 
determine the nature and etiology of a 
claimed liver disorder and abdominal pain, 
to include hepatitis B.  The claims folder 
must be reviewed by the examiner and the 
review should be noted in the examination 
report.  If a hepatitis screening panel 
had not been performed previously, one 
should be ordered, if not contraindicated.  
The examiner should specifically opine as 
to whether the veteran's complaints of 
liver and abdominal pain may be attributed 
to a known clinical diagnosis, or whether 
they are more likely manifestations of an 
undiagnosed illness.  The examiner should 
also provide an opinion as to whether it 
is as likely as not (50 percent or greater 
probability) that any diagnosed liver 
disorder or undiagnosed illness manifested 
by liver and abdominal pain, is related to 
the veteran's service, specifically in the 
Persian Gulf; or an incident in service.  
A rationale should be provided for all 
opinions expressed.

3.  Arrange for a VA psychiatrist to 
review the veteran's claims folder in 
conjunction with rendering an opinion as 
to the likely etiology of the veteran's 
major depressive disorder.  The reviewer 
should specifically comment as to whether 
there is objective evidence demonstrating 
that the veteran's major depressive 
disorder first manifested in service.  No 
further examination of the veteran is 
necessary unless the reviewer determines 
otherwise.  The reviewer should attempt to 
reconcile the opinion with all other 
opinions of record, if necessary.  The 
rationale for all opinions must be 
provided.

4.  Arrange for a qualified VA physician 
to review the veteran's claims folder in 
conjunction with rendering an opinion as 
to whether the veteran's complaints of 
headaches are related to any currently 
diagnosed disorders or any known medical 
causation, including his psychiatric 
disorder, or whether they are more likely 
manifestations of an undiagnosed illness.  
No further examination of the veteran is 
necessary, unless the reviewer determines 
otherwise.

5.  Then, readjudicate the claims.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


